         Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA

           v.                                        Criminal No. 19-CR-10459-RWZ

    LUIS SANTIAGO,
      a/k/a “King Tiny”

          Defendant


      MEMORANDUM IN SUPPORT OF SENTENCING RECOMMENDATION AND
           RESPONSE TO OBJECTIONS TO PRESENTENCE REPORT

         The government submits the instant memorandum in support of its recommendation of 66

months. While on probation, and after a prior conviction for a vicious armed robbery, the

Defendant fired a gun at rival gang member, and distributed controlled substances in support of

the Latin Kings. For this Defendant, a 66-month sentence is fair and just, as it appropriately

reflects the Defendant’s extensive criminal record of drug offenses, his history of gang violence

and threats, his prior committed sentences, and the fact that he has continued to commit violence

while detained pretrial.   A sentence of 66 months will sufficiently punish the Defendant,

adequately protect the public, and generally accords with the sentencing factors under 18 U.S.C.

§ 3553(a).

                       THE ADVISORY SENTENCING GUIDELINES1

         On September 10, 2020, the Defendant pled guilty to Count One of the Indictment,

charging Conspiracy to Conduct Enterprise Affairs Through a Pattern of Racketeering Activity,

in violation of 18 U.S.C. § 1962(d). The Defendant pled guilty pursuant to a Plea Agreement


1 References are as follows: entries on the public docket by entry number (D. _); presentence
investigation report (PSR) are by paragraph (PSR ¶_) or page (PSR, p. _). The U.S. Probation
Department is referred to as “Probation.”


                                                 1
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 2 of 11




under Fed. R. Crim. P. 11(c)(1)(B) (D. 1223), wherein the government agreed to a total offense

level calculation of 21, and the agreed to recommend a sentence within the guidelines sentencing

range calculated by the Court. In the plea agreement, the Defendant took the position that the

total offense level was 20. See D. 1223. By contrast, Probation has calculated the total offense

level to be 19. See PSR ¶91.

I.     OFFENSE LEVEL CALCULATION IN PRESENTENCE REPORT

       The government contends that its offense level calculation set forth in the plea agreement

should control. See D. 1223. The government recites that calculation here for completeness and

ease of reference:

       Group One:

       Base Offense Level:           14, under USSG § 2A2.2(a), because the Defendant is
                                     responsible for an aggravated assault;

       Specific Offense
       Characteristics:              +2, under USSG § 2A2.2(b)(1), because the assault
                                     required more than minimal planning

                                     +5, under USSG § 2A2.2(b)(2)(A), because the Defendant
                                     discharged a firearm

                      Total:         21

       Group Two:

       Base Offense Level:           18, under USSG § 2D1.1(c)(11), because the Defendant is
                                     responsible for at least 11.2 gram but less than 16.8 grams
                                     of cocaine base

       Specific Offense
       Characteristics:              +2, under USSG § 2D1.1(b)(1), because the Defendant
                                     possessed a dangerous weapon, including a firearm;

                                     +2, under USSG § 2D1.1(b)(2), because the Defendant
                                     used violence, made a credible threat to use violence, or
                                     directed the use of violence.




                                                2
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 3 of 11




                      Total:          22

       Grouping:

       Group One (21 OL):             1 Unit (within 4 levels, under USSG § 3D1.4(a))
       Group Two (22 OL):             1 Unit (highest offense level, under USSG § 3D1.4(a))

       Additional Offense Level:      +2

       Acceptance of Responsibility:-3, because the Defendant has promptly accepted personal
                                    responsibility for the offense of conviction, USSG § 3E1.1

       Total Offense Level:           21.

       To the extent that the offense level calculation stated in the PSR differs from the Plea

Agreement, the government objects. See PSR ¶¶70-91.

II.    CRIMINAL HISTORY

       The government agrees with Probation’s calculation of criminal history in the PSR; the

Defendant has 8 criminal history points, including 2 points for the commission of the offense

while on Probation from the Taunton District Court for Escape from a DYS facility. See PSR

¶¶93-107.2

       The government agrees that the Defendant is Criminal History Category IV (PSR ¶100).

       As such, the government contends that the Total Offense Level is 21, and Criminal

History Category is IV, resulting in a Guidelines Sentence Range of 57-71 months.

                                            ARGUMENT

I.     APPLICATION OF THE SENTENCING GUIDELINES

       The government bears the burden of proving the facts “supporting an enhancement by a

preponderance of the evidence.” United States v. Damon, 595 F.3d 395, 399 (1st Cir. 2010). In




2
  The DYS sentence from which he escaped was imposed in relation to an armed and masked
robbery, and assault and battery by means of dangerous weapon. See PSR ¶93.


                                                 3
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 4 of 11




finding the facts supporting an enhancement, “[a] sentencing court is entitled to rely on

circumstantial evidence and draw plausible inferences therefrom.” United States v. Marceau,

554 F.3d 24, 32 (1st Cir. 2009); United States v. Paneto, 661 F.3d 709, 716 (1st Cir. 2011).

       A sentencing court “must take pains to base [its] sentencing judgments upon reliable and

accurate information.” United States v. Tavano, 12 F.3d 301, 305 (1st Cir. 1993). Thus, it may

take into account “any information that has sufficient indicia of reliability.” United States v.

Díaz-Arroyo, 797 F.3d 125, 130 n.3 (1st Cir. 2015). In doing so, it has “wide discretion to

decide whether particular evidence is sufficiently reliable to be used at sentencing.” United

States v. Cintrón-Echautegui, 604 F.3d 1, 6 (1st Cir. 2010).

       A.      Minimal Planning Adjustment

       The government disagrees with Probation’s failure to include specific enhancement to

Group One for more than minimal planning under USSG § 2A2.2(b)(1). “For purposes of

subsection (b)(1), ‘more than minimal planning’ means more planning than is typical for

commission of the offense in a simple form.” See USSG § 2A2.2(b)(1), cmt. 2. In this case, the

assault itself was well planned and consisted of multiple Latin Kings members proceeding to the

area where the rivals were present. A codefendant elected to secretly bring and then introduce a

firearm into what was appears to have originally been a fist fight. The Defendant received the

firearm, chased the rival gang member, and fired. Thereafter, the Latin Kings enterprise sprung

into operation to ensure the gang members safely escaped. A vehicle owned by the leader of the

Chapter, Jorge Rodriguez, was observed to be the getaway vehicle, collecting the numerous

Latin Kings members and providing transportation from the scene. Both the planned and

secretive introduction of a firearm to the incident, and the availability of on-demand

transportation from the scene by the leader of the sprawling criminal enterprise distinguishes this




                                                  4
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 5 of 11




incident from a typical shooting, and merits the imposition of the 2 level enhancement.

       B.      Specific Offense Characteristics for Group Two

       The government disagrees with Probation’s failure to include specific offense

characteristic adjustments to Group Two under USSG § 2D1.1(b)(1) and USSG § 2D1.1(b)(2).

Both should apply.

       As an initial matter, both enhancements can be applied together and the commentary

specifically addresses such a circumstance.3 Additionally, the application of these specific

offense characteristics in the context of an aggravated assault group does not constitute “double

counting.” As the First Circuit has observed, “[t]he Sentencing Commission has shown itself

fully capable of expressly forbidding double counting under the guidelines when appropriate,”

United States v. Chiaradio, 684 F.3d 265, 283 (1st Cir. 2012), and it “has not been bashful about

explicitly banning double counting in a number of instances.” United States v. Lilly, 13 F.3d 15,

19 (1st Cir. 1994) (collecting examples). Accordingly, “when neither an explicit prohibition

against double counting nor a compelling basis for implying such a prohibition exists, courts

should be reluctant to read in a prohibition where there is none.” Chiaradio, 684 F.3d at 283

(internal quotation marks and citation omitted); see United States v. Fiume, 708 F.3d 59, 62 (1st

Cir. 2013) (“Multiple sentencing adjustments may derive from ‘the same nucleus of operative

facts while nonetheless responding to discrete concerns.’”).

       No such prohibition is noted in the guidelines and this Court should apply both

enhancements, which clearly apply given the aggravated assault that took place during the

Defendant’s membership in the racketeering conspiracy. See, e.g., United States v. Martinez,



3
  See USSG § 2D1.1, cmt .11(B) (“The enhancements in subsections (b)(1) and (b)(2) may be
applied cumulatively (added together), as is generally the case when two or more specific
offense characteristics each apply.”).


                                                 5
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 6 of 11




Crim. No. 12-132, 2019 WL 302604, at *5-6 (W.D. Mich. Jan. 23, 2019) (Neff, J.) (applying

both § 2D1.1(b)(2) and § 2A2.2(b)(3)(C)) and finding no double counting where “enhancements

were focused on different aspects of that conduct, with distinct harms”). Consequently, the

offense level for Group Two should be increased by 4, consistent with the government’s position

in the Plea Agreement, and as stated above.

II.    THE SENTENCING FACTORS UNDER 18 U.S.C. § 3553

       The government requests that the Court impose a sentence of 66 months. This Defendant

is a young man whose history of violence stretches back into his adolescence, where, at age 17,

he committed a vicious armed and masked robbery, where the victim suffered extensive injuries.

See PSR ¶93. Rather than rehabilitate, the Defendant continues to choose violence, and

continued membership in an organization predicated upon violence.

       A.      Nature and Circumstances of the Offense

       The government urges this Court to consider how the Defendant’s conduct directly

endangered the public through gunfire, and indirectly facilitated the despair and degradation of

his community and addiction of others. In the context of this criminal organization, the

Defendant epitomizes the two-headed damage to the community and danger of violence that the

Latin Kings brought to the community of New Bedford. While recruited as a young man into

this organization, the Defendant has continued to flout opportunities to exit from a life of

violence and crime.

       B.      Criminal History

       Though only 22, the Defendant has earned the distinction of being in criminal history

category IV.4 While age is usually a consideration that would militate towards leniency, in this


4 Based on the 2019 data from the United States Sentencing Commission, only 14.1% of offenders in
the federal system score higher than the Defendant (Category V and VI), and 9.3% of offenders score


                                                 6
        Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 7 of 11




case the opposite is true. The Defendant’s age and quick succession of arrests and convictions

prove his commitment to the use of violence and drug trafficking that are characteristic of

membership in the Latin Kings. Indeed, the Defendant’s criminal history and facts of his prior

convictions fully capture the mindset of an individual focused upon street life and exerting

control through violence, much like the organization he served.

        For example, less than four years before his arrest in this case, at age 17, the Defendant

participated in a brutal armed robbery of a convenience store. See PSR ¶93. The Defendant and

three others entered a store with firearms and forced the clerk to the ground at gunpoint. While

on the ground, the robbers struck the clerk with a firearm, and kicked him numerous times. As a

result of this beating by the Defendant and his crew, the clerk suffered broken ribs, a broken

finger, a broken eye socket and received eight staples in his head. During the robbery, a

customer entered the store, and the Defendant and his coconspirators forced him to ground as

well, and stole his wallet. All of this, for several cartons of cigarettes.

        While incarcerated for this incident, “the defendant showed little, if any, responsibility

for his actions and stated that these situations just happened and he somehow got involved in

them. DYS records also note conversations with juvenile probation which reflect constant

violations of probation by way of new charges, and suspected gang involvement with the Latin

Kings from an early age.” PSR ¶93.

        Because he was convicted but not actually incarcerated for this incident, his violence

continued. Five months after conviction for the armed robbery, the “defendant threatened to kill

a neighbor and her son during an argument.” See PSR ¶96. The reporting neighbor clearly was



in the same category as the Defendant (IV). See United States Sentencing Commission, Figure 7,
available at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-
reports-and-sourcebooks/2019/Figure07.pdf


                                                   7
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 8 of 11




in fear and aware of the Defendant’s potential for violence; she told the police that she “believed

the defendant’s threat because she knew him to be a Latin King gang member and knew him to

have previously been involved in a firearm incident.” See PSR ¶96. Three days after threatening

to kill his neighbor, the Defendant was arrested for operating a stolen motor vehicle. See PSR

¶95.

       Finally, the Defendant was incarcerated in a DYS facility and the entries on his criminal

record stop for a short period. However, this too was not enough as the Defendant and four

others escaped from a DYS facility in Taunton. See PSR ¶97. A nearby resident reported an

unknown individual in her yard, and the Defendant was taken into custody one police arrived.

Now an adult, when charged with escape in Taunton District Court, the Defendant received

another non-incarcerated sentence in May of 2017. See PSR ¶97 (noting an initial continuation

without a finding before imposition of guilty finding).

       As soon as his committed sentence to DYS until the age of 21 ended, the Defendant’s

crimes continued and accelerated. See PSR ¶¶102-107. He was twice arrested for drug

distribution, operating an uninsured motor vehicle, and for the shooting incident taking place on

May 2019. See PSR ¶¶102-107. Put simply, within a one-year period, the Defendant was

charged in five separate cases. See PSR ¶¶102-107.

       And yet, even when incarcerated the Defendant continues to commit violence and, as is

evident, escape punishment. For example, the PSR indicates that the Defendant has accrued

multiple disciplinary violations, including one for having “participated in a group assault of

another inmate on December 26, 2019.” See PSR ¶4.

       C.      This Court Must Protect the Public

       A 66-month sentence is sufficient but no greater than necessary to achieve the goals of




                                                 8
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 9 of 11




sentencing. See 18 U.S.C. § 3553(a). To start, a sentence of this length adequately reflects the

seriousness of the offense. As the evidence proved, this Defendant fired a weapon at a rival gang

member, in a densely-populated city already ravaged by gun violence and drugs. Mere fortuity

prevented this extremely serious case from reaching a much more tragic end. Not only did the

Defendant place the victim in potentially fatal danger, he placed the entire community in danger

from the reckless gunfire and all of his other violent gang activity in residential neighborhoods.5

       A significant sentence will also serve the goal of specific deterrence and just punishment.

Even though he has been arrested many times, been sentenced, and repeatedly violated

probation, the measure of leniency that the Defendant received in state court has only

emboldened him. Indeed, the Defendant’s criminal history demonstrates how stubbornly he has

clung to crime, violence, and firearms, despite his age, (PSR ¶¶121-123), and prior committed

sentences (PSR ¶¶93, 95, 96, 97). None of his prior interactions with the justice system have

sufficiently impressed upon the Defendant that further crimes, especially violent crimes, are

unacceptable. The time has come for a sentence that will specifically deter this Defendant from

committing further crimes, and punish him for his significant contributions to the terror and

violence that the Latin Kings brought to the streets of New Bedford.

       General deterrence is also a consideration that this Court must take into account for this

violent, repeat offender. See 18 U.S.C. § 3553(a)(2)(B). The sentence that this Court imposes

must advance the sentiment that violence in communities, and dealing drugs to facilitate a

criminal enterprise, are entirely unacceptable, and are especially intolerable for repeat offenders.

Though a young man, this Defendant has repeatedly chosen a path of violence and hurting



5
  The Detention Affidavit is replete with instances in which gang-related gunfire struck the intended
target, or a bystander, was used to intimidate citizens or rival gang members, or resulted in death.
See D. 12-1.


                                                  9
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 10 of 11




others, and profiting from the misery of others’ addictions. This Court should sentence this

Defendant in a manner that deters this Defendant and others from choosing the same path. A

66-month sentence achieves that goal.

       Lastly, the government notes that a sentence of 66 months accords with a sense of

proportionality and relative culpability among the numerous codefendants charged in this case.6

This Court has, thus far, sentenced one codefendant who was personally responsible for a

shooting where no one was struck: codefendant Juan Figueroa, a/k/a “King Pun,” who was also a

member of the New Bedford Chapter. As this Court may recall, Figueroa received a 24-month

sentence for a shooting of Victim 9 taking place in June 2019. See D. 1540 (imposing 24-month

sentence on December 9, 2020). Figueroa presented much differently than this Defendant:

Figueroa battled cancer as a young man, and this federal case was Figueroa’s first conviction.

By comparison, Santiago is in Criminal History Category IV at age 22, and committed the

shooting incident in this case despite being on probation at the time and having been afforded

multiple prior opportunities for rehabilitation throughout his life (i.e., juvenile probation, DYS

commitment, adult probation, and an adult committed sentence). While Figueroa received a 24-

month sentence for his first conviction, this conviction will be the Defendant’s fifth, and the

Defendant was also on probation at the time of the shooting. Consequently, a 66-month sentence

properly comports with a sense of proportionality that should overarch sentences of codefendants

in the same organization, charged in the same case.

       All of the information in the PSR, when considered in light of the sentencing factors



6
 See United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008) (“district courts have discretion, in
appropriate cases, to align codefendants' sentences somewhat in order to reflect comparable
degrees of culpability — at least in those cases where disparities are conspicuous and threaten to
undermine confidence in the criminal justice system”).


                                                 10
       Case 1:19-cr-10459-RWZ Document 1566 Filed 12/28/20 Page 11 of 11




discussed above, reveals that this Defendant simply refuses to conform his conduct to the law.

The nature of the crime and the characteristics of the Defendant compel this Court to impose a

sentence at the high-end of the guidelines. Specific deterrence, general deterrence, just

punishment, and public protection therefore, would all be similarly well served by a sentence at

the mid-range of the guidelines as calculated by the government. For this Defendant, 66 months

is the proper sentence.

                                         CONCLUSION

       Based on the foregoing, the Court should determine that the Defendant’s total offense

level is 21, and impose a sentence of 66 months.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney
                                              By:
                                                      /s/ Philip A. Mallard
                                                      PHILIP A. MALLARD
                                                      Assistant U.S. Attorney
                                                      United States Attorney's Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston MA 02210
                                                      617-748-3674

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      /s/ Philip A. Mallard
                                                      PHILIP A. MALLARD
Date: December 28, 2020                               Assistant U.S. Attorney




                                                 11
